    Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 1 of 7                            PageID #: 221



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
vs.                                                    )    Criminal Action No. 2:19-00151-KD-N-1
                                                       )
BERNARD A. DAVISON,                                    )
                                                       )
        Defendant.                                     )

                                                  ORDER

        This action is before the Court on Defendant Bernard A. Davison’s pro se Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and letters in support. (Docs. 42,

43, 45, 46).1 Upon consideration, and for the reasons set forth herein, Defendant Davison’s motion

is DISMISSED without prejudice.

I.      Background

        In June 2019, Davison was charged in a four count indictment for: distribution and

possession with intent to distribute marijuana (Count One); illegal possession of a firearm (Count

Two); possession of a firearm not registered in the National Firearms Registration and Transfer

Record (Count Three); and possession of a firearm in furtherance of a drug trafficking crime (Count

Four). (Doc. 1). Davison pled guilty to Count Four. (Docs. 18, 21). His criminal history category

was a I and his sentencing guideline range was 120 months to life. (Doc. 39 (SEALED)). In October

2020, Davison was sentenced to serve 48 months as to Count 4, said term to run concurrent with

any yet to be imposed state custody sentence, followed by 5 years of supervised release. (Doc. 40).




1
  To the extent that Davison’s motion could be construed as a motion for release to home confinement under the
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.116-136, § 12003(b)(2), 134 Stat.
281, 516 (to be codified at 18 U.S.C. § 3621), the motion is DENIED. See (Doc. 43 at 2 (“I wanted to ask if I could
finish my sentence on home confinement?)). The CARES Act does not give the federal courts authority to direct the
Bureau of Prisons to allow a prisoner to serve their sentence on home confinement.
 Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 2 of 7                      PageID #: 222



        Davison is 22 years old. He has served a little over one year of his sentence; his release date

is April 22, 2023. He is incarcerated at FCI Coleman Low. As of April 26, 2021, no inmates or staff

were positive for COVID-19, 250 inmates and 42 staff had recovered from COVID-19. One inmate

and one staff reportedly died from COVID-19. COVID-19 Cases, https://www.bop.gov/coronavirus/

(last updated April 26, 2021).

II.     Procedural requirements

        Before Section 603(b) of the First Step Act of 2018 was enacted, the district court could

grant a motion for sentence reduction under 18 U.S.C. § 3582(c)(1)(A), the compassionate release

provision, only if the Director of the Bureau of Prisons filed the motion. Now, in relevant part, the

statute, as amended by the First Step Act of 2018, provides that:

        the court . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant's behalf or the lapse of 30 days from the receipt of such a
        request by the warden of the defendant's facility, whichever is earlier, may reduce
        the term of imprisonment…

18 U.S.C. § 3582(c)(1)(A)(i); First Step Act of 2018, Pub. L. 115-391, § 603(b), 132 Stat. 5194,

5239.

        In United States v. Harris, 989 F.3d 908 (11th Cir. 2021), the Eleventh Circuit explained that

the “exhaustion requirement of § 3582(c)(1)(A) is a claim-processing rule.” 989 F.3d at 911.

“Claim-processing rules require ‘that the parties take certain procedural steps at certain specified

times.’[and] [t]hey ‘may be ‘mandatory’ in the sense that a court must enforce the rule if a party

properly raises it,’ but they are not jurisdictional.” Id. (citing Fort Bend Cnty. v. Davis, 139 S.Ct.

1843, 1849-50 (2019)) (internal citations omitted). Accord United States v. Lee, 2021 WL 1292754,

at *2 (11th Cir. April 7, 2021).

        Here, Davison does not allege that he filed a request with the Bureau of Prisons or that he

complied with the 30-day requirement. See e.g., United States v. Gosha, 2021 WL 857283, at *1


                                                   2
 Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 3 of 7                  PageID #: 223



(N.D. Ala. March 8, 2021) (finding same for defendant who provided no proof that he requested

compassionate release from his warden). And “[d]espite the unique circumstances presented by the

COVID-19 pandemic…defendants are generally required to comply with the exhaustion

requirement in § 3582(c)(1)(A).” United States v. Rodrigues, 2021 WL 613825, at *2 (11th Cir.

Feb. 17, 2021). Accordingly, Davison is not entitled to compassionate release at this juncture; his

motion is DISMISSED without prejudice.

III.   Compassionate release

       Even if Davison exhausted his administrative remedies, he has not shown that

“extraordinary and compelling” reasons warrant a reduction in sentence as discussed infra. See 18

U.S.C. § 3582(c)(1)(A). Once a sentence is imposed, the “authority of a district court to modify an

imprisonment sentence is narrowly limited by statute.” United States v. Phillips, 597 F.3d 1190,

1194-95 (11th Cir. 2010); United States v. Shaw, 711 Fed. Appx. 552, 554-55 (11th Cir. 2017)

(same). Specifically, the “court may not modify a term of imprisonment once it has been imposed

except” as set out in 18 U.S.C. § 3582(c). See United States v. Pubien, 805 Fed. Appx. 727, 730

(11th Cir. Feb. 25, 2020) (quoting 18 U.S.C. § 3582(c)).

       The compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i) provides that the Court

“may reduce the term of imprisonment (and may impose a term of probation or supervised release

with or without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the [applicable] factors set forth in 18 U.S.C. § 3553(a),” if the

Court finds that “extraordinary and compelling reasons warrant such a reduction” and the reduction

is “consistent with applicable policy statements issued by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The applicable Policy Statement, U.S.S.G. § 1B1.13, has not been amended since the

enactment of the First Step Act. Therefore, the Sentencing Commission has not set out the policy to


                                                 3
 Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 4 of 7                       PageID #: 224



apply when inmates file the motion. Instead, the Policy Statement sets out the policy to apply

“[u]pon motion of the Director of the Bureau of Prisons.” Id.

       However, in United States v. Granda, - - - Fed. Appx. - - -, 2021 WL 1246252, at *1 (11th

Cir. Apr. 5, 2021), the Eleventh Circuit recently stated:

       We've not yet held in a published opinion whether § 1B1.13, which on its face
       applies only to motions for compassionate release filed by the BOP and has not
       been amended following the First Step Act, constrains district courts in
       considering compassionate release motions filed by prisoners themselves.
       However, we've held that the district court's consideration of the policy statements
       in § 1B1.13 was not an abuse of discretion.

Granda, 2021 WL 1246252, at *1 (citing United States v. Harris, - - - F. 3d - - -, 2021 WL 745262,

*3 & n.2 (11th Cir. Mar. 2, 2021).

       The Eleventh Circuit further states that:

       Section 3582(c)(1)(A) still requires any reduction to be consistent with the
       sentencing commission's applicable policy statements. The policy statements
       applicable to § 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13 and provide that the
       court may reduce a term of imprisonment “if, after considering the factors set forth in
       18 U.S.C. § 3553(a),1 to the extent that they are applicable,” it finds, in relevant part,
       that extraordinary and compelling reasons warrant the reduction. The court must
       determine that the defendant is not a danger to the safety of any other person or to
       the community, as provided in 18 U.S.C. § 3142(g), before it can determine whether
       extraordinary and compelling reasons exist. U.S.S.G. § 1B1.13; id., comment. (n.1).
       In determining whether an individual is a danger to others, the court can consider: (1)
       the offenses’ nature and circumstances; (2) the weight of the evidence against the
       person; (3) the person's history and characteristics; (4) the nature and seriousness of
       the danger to any person of the community that would be posed by the person's
       release. 18 U.S.C. § 3142(g).

                                                   ***

               Footnote 1. The § 3553(a) factors include: (1) the nature and
               circumstances of the offense and the history and characteristics of the
               defendant; (2) the need for the sentence imposed to reflect the
               seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense; (3) the need for the sentence


                                                   4
    Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 5 of 7                             PageID #: 225



                 imposed to afford adequate deterrence; (4) the need to protect the
                 public; (5) the need to provide the defendant with educational or
                 vocational training or medical care; (6) the kinds of sentences
                 available; (7) the Sentencing Guidelines range; (8) the pertinent
                 policy statements of the Sentencing Commission; (9) the need to
                 avoid unwanted sentencing disparities; and (10) the need to provide
                 restitution to victims. 18 U.S.C. § 3553(a).

United States v. Granda, 2021 WL 1246252, at *1 (underlining in original).

        The Commentary to the Policy Statement includes four examples of extraordinary and

compelling reasons to consider a reduction in sentence under § 3582(c)(1)(A): (A) Medical

Conditions of the Defendant; (B) Age of the Defendant; (C) Family Circumstances; and (D) Other

Reasons. U.S.S.G. § 1B1.13 cmt. n.1.2

        Specifically, Application Note 1(A) provides that a defendant’s physical or mental condition

may qualify if certain criteria are met. Specifically, if:

                 (i)     the defendant is suffering from a terminal illness (i.e., a serious and
                         advanced illness with an end of life trajectory). a specific
                         prognosis of life expectancy (i.e., a probability of death within a
                         specific time period) is not required. examples include metastatic
                         solid-tumor cancer, amyotrophic lateral sclerosis (als), end-stage
                         organ disease, and advanced dementia.

                 (ii)    the defendant is—

                              (I)    suffering from a serious physical or mental
                                     condition

                              (II)   suffering from a serious functional or cognitive
                                     impairment, or

                              (III) experiencing deteriorating physical or mental
                                    health because of the aging process




2
  Subparagraph (B) requires the defendant be at least 65 years old. As noted supra, Davison is 22 years old, so this
subparagraph does not apply to him. He also does not allege that his family circumstances meet the criteria in
Application Note 1(C).


                                                         5
 Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 6 of 7                      PageID #: 226



                that substantially diminishes the ability of the defendant to provide self-
                care within the environment of a correctional facility and from which he or
                she is not expected to recover

U.S.S.G. § 1B1.13 cmt. n.1(A). Here, Davison does not allege he suffers from a terminal illness, a

serious functional or cognitive impairment, or that he is experiencing deteriorating health as a result

of the aging process. See generally U.S.S.G. § 1B1.13 cmt. n.1(A). Davison’s motion, and letters in

support, center around his desire to undergo a colostomy reversal. (Docs. 42, 43, 45, 46). To qualify

as an extraordinary and compelling reason then, Davison must show he is “suffering from a serious

physical or medical condition” “that substantially diminishes [his] ability to provide self-care within

the environment of a correctional facility and from which he…is not expected to recover.” U.S.S.G.

§ 1B1.13 cmt. n.1(A).

        Alternatively, Davison could show he falls within Application note 1(D) “Other Reasons.”

U.S.S.G. § 1B1.13 cmt. n.1(D). Under Application Note 1(D), the district court may consider

“Other Reasons” if “[a]s determined by the Director of the Bureau of Prisons, there exists in the

defendant's case an extraordinary and compelling reason other than, or in combination with, the

reasons described in subdivisions (A) through (C).” Id., cmt. n. (1)(D).

        Davison states he “was shot in the abdominal by a close friend over a disagreement that

resulted in me having to wear a colostomy bag.” (Doc. 43 at 1). His “scheduled reversal surgery

was November 25, 2019” but Davison missed the surgery because he was arrested November 24,

2019. (Id.). He states that he has been “waiting on the U.S. [Marshals] to approve [his] reversal

surgery” since he was arrested. (Id.). And see (Doc. 42 at 1 (same)). His “request involves the

delays of [his] colostomy reversal surgery.” (Doc. 42 at 2). And, while he acknowledges the impact

the “coronavirus madness” has had on his ability to see doctors and have his colostomy surgery,

Davison contends he has “a serious physical/medical condition that needs surgery in order to fully

recover.” (Id. at 1).


                                                  6
    Case 2:19-cr-00151-KD-N Document 47 Filed 04/27/21 Page 7 of 7                   PageID #: 227



        Davison also mentions “catching an ulcer bacteria infection in the stomach” which required

antibiotics but that “even after the infection” he has not been to the doctor. (Doc. 42 at 1). So, it

does not seem Davison is still suffering from this infection. Then, Davison states that when

changing out his colotomy bag, he “noticed that my stoma was very red. When I got some tissue to

check on the stoma, it turned out that the stoma was bleeding.” (Doc. 45 at 1). Davison informed

the shift officer who related Davison’s concerns to the nurse. (Id.). Davison states that “[o]n several

occasions of me changing out my colostomy bag I’ve noticed that it’ll bleed.” (Id.).3

        Davison does not allege that the colostomy bag substantially diminishes his ability to

provide self-care in prison; nor does he allege that the delays in undergoing colostomy reversal

surgery substantially diminish his ability to provide self-care in prison. See U.S.S.G. § 1B1.13 cmt.

n.1(A). Moreover, chronic conditions that can be managed in prison are not a sufficient basis for

compassionate release. See United States v. Mitchell, 2020 WL 5521369, at *2 (M.D. Ala. Sept. 14,

2020) (finding compassionate release was not warranted in part because “the evidence reflects that

her medical conditions are being monitored and treated by healthcare professionals”).

IV.     Conclusion

        For the reasons stated herein, Davison’s Motion for Compassionate Release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) (Doc. 42) is DISMISSED without prejudice.

        DONE and ORDERED this 27th day of April 2021.


                                              s / Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




3
  The Court has, through the U.S. Marshal, contacted the BOP regarding Davison’s concerns
about his colostomy reversal. The BOP has informed the Court that it is their intent to
schedule the surgery before August 2021.

                                                  7
